                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE
                                  Civil Action No.

Jeremy Pratt,
Robert J. Ruffner, and
John Tebbetts,
on their own behalf and
on behalf of all others similarly situated,

        Plaintiffs,
v.

Securus Technologies, Inc.,

        Defendant.


                                 CLASS ACTION COMPLAINT


        Plaintiffs Jeremy Pratt, Robert Ruffner and Jack Tebbetts, by and through their undersigned

counsel, file this Class Action Complaint for damages and injunctive relief against the above-listed

Defendant Securus Technologies, Inc. (“Securus”)

                                  STATEMENT OF THE CASE

        1.      The Supreme Court ruled in Upjohn Co. v. United States (1981) that “[t]he

attorney-client privilege is the oldest of the privileges for confidential communications known to

the common law. Its purpose is to encourage full and frank communication between attorneys and

their clients, and thereby promote broader public interests in the observance of law and

administration of justice. The privilege recognizes that sound legal advice or advocacy serves

public ends and that such advice or advocacy depends upon the lawyer's being fully informed by

the client.”




                                                 1
       2.      Defendant Securus, under contract with county jails in Maine, intercepted and

recorded phone calls between inmates and their attorneys, violating the sanctity of the Attorney-

Client privilege.

       3.      These recorded calls between an inmate and their attorney have often been turned

over to the office of the Maine Attorney General and, upon information and belief, local District

Attorneys responsible for criminal proceedings involving the inmate.

       4.      The illegal interception and recording violates Maine and Federal recording and

wiretapping laws.

                         PARTIES, JURISDICTION, AND VENUE

       5.      Plaintiff Jeremy Pratt is a resident of Knox county, Maine.

       6.      Plaintiff Robert J. Ruffner is a resident of Cumberland county, Maine.

       7.      Plaintiff John W. Tebbetts is a resident of Aroostook county, Maine.

       8.      Defendant Securus, headquartered in Texas, does substantial business in Maine.

       9.      Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, this case arising

under the laws of the United States. This action arises under the Federal Wiretapping Laws, Federal

Wiretap Act, 18 U.S.C. § 2510 et seq.

       10.     Plaintiffs request that this Court exercise supplemental jurisdiction over their

claims under the laws of Maine, pursuant to 28 U.S.C. § 1367.

       11.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), because all the events and

omissions giving rise to the claims of the named Plaintiffs occurred in the District of Maine, and

the Defendant conducts substantial business in the state of Maine.




                                                2
               FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS

               Securus Intercepts and Records Attorney-Client Conversations.

       12.     Securus entered into contracts with Maine jails to provide telecommunication

services for inmates.

       13.     Securus intercepts and recorded inmates’ calls.

       14.     Interception and recording of attorney-client privileged calls is illegal under Maine

law and therefore under the federal wiretapping law.

       15.     Securus failed to screen out Attorney-Client privileged calls, and then illegally

intercepted these calls and distributed them to jail administrators who are often law enforcers. In

some cases the recordings have been shared with District Attorneys.

       16.     Since July 2019, Securus has recorded over 800 calls between Attorneys and

inmates at the Androscoggin, Aroostook, Franklin and Somerset county jails, encompassing over

150 inmates and 30 law firms and/or attorneys. Annexed hereto as Exhibits A, B and C are redacted

spreadsheets listing the calls Securus recorded between attorneys and their inmate clients at the

Androscoggin, Aroostook and Franklin county jails, respectively. Plaintiffs have redacted the

names of inmates as well as the phone numbers of attorneys and attorneys’ offices they have called.

An unredacted version of these exhibits can be filed under seal at the Court’s discretion.

       17.     Copies of these recordings have on several occasions been handed over to local

District Attorneys and/or the Office of the Attorney General.

   Securus Records and Transmits Attorney-Client Communications between Plaintiffs
         Ruffner and/or Tebbetts and their client to the Maine Attorney General

       18.     Plaintiff Attorney John Tebbetts and Plaintiff Attorney Robert Ruffner represent

inmate John Doe in the in an ongoing criminal matter. Inmate John Doe is currently in the

Aroostook county jail.


                                                 3
       19.     Between August 2019 and the present, Plaintiff Tebbetts, Plaintiff Ruffner or

someone from their respective offices had many telephone conversations with inmate John Doe in

which the inmate sought legal advice.

       20.     Such conversations are protected by the Attorney-Client privilege.

       21.     In May 2020 the office of the Maine Attorney General contacted Plaintiff Ruffner,

who is acting as co-counsel of Plaintiff Tebbetts with regard to inmate John Doe, to inform Plaintiff

Ruffner that they received recordings of hundreds of calls from Securus between and either

Tebbetts, someone from Tebbetts’ office or Plaintiff Ruffner.

       22.     The representative from the AG’s office could not confirm how many of the calls

were privileged. Instead, they provided Plaintiffs Ruffner and Tebbetts with a copy of the recorded

calls and asked them to screen out privileged calls.

       23.     The AG’s office further informed Tebbetts that they became aware they had calls

between inmate John Doe and either Plaintiffs Ruffner, Plaintiff Tebbetts’ or someone from either

Plaintiff Ruffner or Tebbetts’ office because a Detective listened to the recordings and recognized

Tebbetts’ voice.

       24.     Plaintiff Tebbetts and personnel in Tebbetts’ office have been diligently reviewing

the recorded calls provided by the AG’s office and to date have confirmed that several are protected

by the Attorney-Client privilege.

       25.     In August 2020, Plaintiff Tebbetts was provided with a list of calls that were

recorded by Securus at the Aroostook county jail which includes a list of individuals who have

listened to the calls or downloaded them for later listening. A redacted list of these calls is annexed

hereto as Exhibit D. As with Exhibits A-C, Plaintiffs can file the un-redacted version of this

spreadsheet at the Court’s direction.



                                                  4
 Securus Records and Transmits Attorney-Client Communications between Plaintiff Pratt
                     and his client to the Maine Attorney General

       26.     Plaintiff Attorney Jeremy Pratt represents an inmate in an ongoing criminal

proceeding. Plaintiff Pratt’s client is currently incarcerated at the Somerset county jail.

       27.     Plaintiff Pratt was contacted by an Assistant Attorney General for the State of

Maine in April 2020 who informed Plaintiff Pratt that in reviewing recordings of jail calls he

recognized Plaintiff Pratt’s voice on a call with his client.

       28.     This call was protected by the Attorney-Client privilege.

       29.     Plaintiff Pratt was given a copy of the recorded call, but was not informed if other

calls with his client had been recorded or reviewed.

                          RULE 23 CLASS ACTION ALLEGATIONS

       30.     The named Plaintiffs asserts their claims as a Fed. R. Civ. P. 23 class action on their

own behalf and on behalf of a class for which Plaintiffs seeks certification.

       31.     Pending any modifications necessitated by discovery, the named Plaintiffs

preliminarily define the following classes:

                                       ALL CURRENT AND FORMER INMATES AND
                                       ATTORNEYS, EXCLUDING ATTORNEYS FOR THE
                                       PLAINTIFF, WHOSE CALLS WERE IMPROPERLY
                                       INTERCEPTED, RECORDED, OR DISCLOSED.



       32.     Upon information and belief, the Defendant illegally recorded the calls between

class member inmates and class member attorneys in substantially the same way.

       33.     The putative classes are so numerous that joinder of all potential class members is

impracticable. Plaintiffs do not know the exact size of each of the classes since that information is

within the control of Defendant, but the number is many hundreds.



                                                   5
        34.     There are questions of law or fact common to the classes which predominate over

any individual issues that might exist. Common questions of law and fact include: whether

Securus’s interception and recording of attorney-client calls violated state and federal law.

        35.     The class claims asserted by the Plaintiffs are typical of the claims of all of the

potential class members. This is an uncomplicated case where the facts are clear, but the Defendant

may claim the conduct was legal. The class claims are typical of those pursued by victims of these

violations. A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because numerous identical lawsuits alleging similar or identical

causes of action would not serve the interests of judicial economy.

        36.     The named Plaintiffs will fairly and adequately protect and represent the interests

of the class.

        37.     The named Plaintiffs are represented by counsel experienced in class action.

        38.     The prosecution of separate actions by the individual potential class members

would create a risk of inconsistent or varying adjudications with respect to individual potential

class members that would establish incompatible standards of conduct for Defendant.

        39.     Each class member’s claim is relatively small. Thus, the interest of potential class

members in individually controlling the prosecution or defense of separate actions is slight. In

addition, public policy supports the broad remedial purposes of class actions in general and the

pertinent state laws are appropriate vehicles to vindicate the rights of those employees with small

claims as part of the larger class.

        40.     Plaintiffs are unaware of any members of the putative class who are interested in

presenting their claims in a separate action.




                                                 6
        41.      Plaintiffs are unaware of any pending litigation commenced by members of any of

the classes concerning the instant controversy.

        42.      It is desirable to concentrate this litigation in one forum.

        43.      This class action will not be difficult to manage due to the uniformity of claims

among the class members and the susceptibility of the case to both class litigation and the use of

representative testimony and representative documentary evidence.

        44.      The contours of the classes will be easily defined by reference to Defendant’s

records matched against attorney phone numbers.

                                       CLAIMS FOR RELIEF

                                   COUNT I:
              VIOLATION OF FEDERAL WIRETAP ACT, 18 U.S.C. § 2510 et seq.

        45.      The Plaintiffs incorporate all previous paragraphs.

        46.      Plaintiffs bring this claim on their own behalf and on behalf of the Class.

        47.      The named Plaintiffs and others similarly situated were inmates and attorneys

whose attorney-client calls were intercepted and recorded by the Defendant.

        48.      The Defendant used a device to intercept the class members attorney-client

communications.

        49.      That device was affixed to the wires of the calling system used in wire

communication.

        50.      Subsequently the Defendant intentionally disclosed the intercepted conversations

to third parties.

        51.      Under 18 U.S.C. § 2520 the Plaintiffs and class are entitled to actual and statutory

damages, punitive damages, costs and attorneys fees.




                                                    7
       52.     The Plaintiffs demands preliminary and declaratory equitable relief requiring

Securus to cease recording inmate calls unless it can screen out attorney-client privilege calls.

Plaintiffs demand that a copy of all calls be produced to class counsel to be held in trust and turned

over to the affected class members upon future request, and then that the defendant be ordered to

destroy all copies of illegally recorded calls.

                                COUNT II:
 VIOLATIONS OF 15 M.R.S. § 710 ET SEQ, INTERCEPTION OF WIRE AND ORAL
                            COMMUNICATIONS

       53.     Plaintiffs incorporate all previous paragraphs.

       54.     The Defendant knowingly and intentionally intercepted oral and wire attorney-

client communications interfering with the attorney-client privilege.

       55.     The Defendant knowingly and intentionally disclosed oral and wire attorney-client

communications interfering with the attorney-client privilege by providing them to the jails.

       56.     Under 15 M.R.S. § 711 the Plaintiffs and class are entitled to actual damages,

liquidated damages, and attorneys fees and costs.

                                  DEMAND FOR JURY TRIAL

       Plaintiffs demands a jury for all issues so triable.

                                     PRAYER FOR RELIEF

       Plaintiffs respectfully requests that this Court enter an order or orders:

       a.      Awarding Plaintiffs and Class damages and liquidated damages, punitive damages,

attorneys fees, and costs under 18 U.S.C. § 2520 and 15 M.R.S. § 711.

       b.      Awarding Plaintiffs and the class injunctive relief preventing the Defendant from

intercepting, recording, and distributing inmate calls unless they know they are not between

inmates and their attorneys. Furthermore, Plaintiffs demands that a copy of all calls be produced


                                                  8
to class counsel to be held in trust and provided to affected class members upon request and then

that the recordings be destroyed.

       c.      Awarding Plaintiffs and the Class pre- and post-judgment interest as permitted by

law; Granting such other relief as this Court deems just and proper.

Dated: August 13, 2020

                                                            Respectfully Submitted,

                                                            /s/ Robert P. Cummins
                                                            Robert P. Cummins
                                                            The Cummins Law Firm, P.C.
                                                            Two Canal Plaza
                                                            (o) 207 553-4712
                                                            (m) 312 622-6321
                                                            P.O. Box 4600
                                                            Portland, ME 04112-4600


                                                            /s/ Benjamin N. Donahue
                                                            Benjamin N. Donahue
                                                            Hallett, Whipple & Weyrens, P.A.
                                                            Six City Center
                                                            P.O. Box 7508
                                                            Portland, Maine 04112-7508
                                                            Tel - 207.775.4255
                                                            Fax - 207.775.4229
                                                            www.hww.law
                                                            bdonahue@hww.law


                                                            /s/Andrew Schmidt
                                                            Andrew Schmidt, Esq.
                                                            Peter Mancuso, Esq
                                                            Andrew Schmidt Law, PLLC
                                                            97 India St.
                                                            Portland, Maine 04101
                                                            (207) 619-0884
                                                            Andy@maineworkerjustice.com
                                                            Peter@maineworkerjustice.com


                                                            Attorneys for the Plaintiffs

                                                9
